 

Exhibit 10.3

 

NOTE REPAYMENT AND WARRANT AMENDMENT AGREEMENT

 

THIS NOTE REPAYMENT AND WARRANT AMENDMENT AGREEMENT (“Agreement”) is entered
into as of February 25, 2020, by and between Conversion Labs, Inc., a Delaware
corporation (the “Company”), and Alpha Capital Anstalt (the “Holder”). The
Company and the Holder may each hereinafter be referred to individually as a
“Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (as amended from
time to time, the “Purchase Agreement”), dated as of August 15, 2019, by and
among the Company and certain investors including the Holder, the Company issued
to the Holder (i) that certain Convertible Note (the “Note”), dated as of August
15, 2019, in the aggregate principal amount of Five Hundred and Four Thousand
Dollars ($504,000.00), and (ii) that certain Common Stock Purchase Warrant (the
“Warrant”), dated as of August 15, 2019 for the purchase of up to 1,826,087
shares of the Company’s common stock at an exercise price of $0.28 per share,
none of which have been issued as of the date of this Agreement; and

 

WHEREAS, in consideration of the payment by the Company to the Holder of
US$520,000 (the “Note Repayment”), the Holder and the Company wish to deem all
monetary amounts representing principal, interest and liquidated damages, if
any, fully paid, and enter into this Agreement which provides for certain
revisions to the Warrant and waive anti-dilution adjustments which are required
as of and including the date of the Warrant Amendment (but not thereafter)
except as described in this Agreement.

 

Uppercase terms employed herein shall have the meanings attributed to such terms
in the Purchase Agreement, Note and Warrant.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

1. Warrant Amendment and Note Repayment.

 

(a) Within three (3) Business Days after the date of this Agreement, the Company
will transmit to Holder pursuant to the electronic funds transfer coordinates
set forth on Exhibit A hereto, the Note Repayment in immediately available
funds. Within five (5) Business Days after receipt by Holder of the Note
Repayment, the Holder shall surrender the Note to the Company for cancellation.
Upon the receipt by Holder of the Note Repayment, all monetary obligations of
the Company under the Note for principal, interest and liquidated damages, if
any, shall be canceled and extinguished. In the event the Note Repayment is not
timely made, Holder shall have the option to reinstate the Note or enforce this
Agreement with respect to the Note.

 

(b) In order to effectuate the automatic reduction of the Exercise Price
pursuant to Section 3(e)(v) of the Warrant, the Exercise Price of the Warrant
shall be $0.135. However, Holder is agreeing to the reduction of the Exercise
Price to $0.23 for the limited purpose set forth herein. Therefore, effective
upon the date of this Agreement, the Exercise Price of the Warrant is reduced to
$0.23, subject to further adjustment as set forth in the Warrant. For purposes
of Section 3(h) of the Warrant, the deemed Exercise Price will be $0.135, as if
the Exercise Price were actually reduced to $0.135 and thereafter increased to
$0.23. As a result of the above described reduction of the Exercise Price and
the application of Section 3(h) of the Warrant, the amount of Warrant Shares
that may be purchased upon exercise of the Warrant after giving effect to the
foregoing is increased to 3,787,439 Shares, determined by dividing the initial
aggregate Exercise Price of the Warrant ($511,304.36) by the deemed Exercise
price of $0.135.

 

   

 

 

(c) The Company acknowledges and agrees that the holding period of the Warrant,
and derivatively the Warrant Shares for purposes of Rule 144 under the
Securities Act of 1933, as amended, tacks back to the Issuance Date of August
15, 2019, and is unaffected by the terms of this Agreement.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the Warrant Amendment
and the Refill Warrant, and the performance of all obligations hereunder and
thereunder, have been taken on or prior to the date hereof. This Agreement, the
Warrant Amendment and the Refill Warrant, when duly executed and delivered in
accordance with their terms, constitute the legal, valid and binding obligations
of the Company, enforceable against it in accordance with their terms, except as
such enforceability may be limited by general principles of equity or by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(c) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) conflict with, or result in a
breach or violation of, any provision of the organizational documents of the
Company, (ii) constitute, with or without notice or the passage of time or both,
a breach, violation or default under any law, rule, regulation, permit, license,
agreement or other instrument of the Company or to which the Company or its
property is subject, or (iii) require any consent, approval or authorization of,
or notification to, or filing with, any federal, state, local or foreign court,
governmental agency or regulatory or administrative authority on the part of the
Company.

 

(d) The Company is unaware of any event which would have caused an adjustment of
the Exercise Price prior to the date of this Agreement except as described
herein.

 

(e) Not later than four (4) Business Days after the date of this Agreement, the
Company will file a Form 8-K describing the actions undertaken pursuant to this
Agreement and terms of this Agreement.

 

3. Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that:

 

(a) The Holder is an organization duly organized, validly existing and in good
standing under the laws of its jurisdiction organization.

 

 2 

 

 

(b) All corporate action on the part of the Holder necessary for the
authorization, execution and delivery of this Agreement and the Warrant
Amendment, and the performance of all obligations hereunder and thereunder, have
been taken on or prior to the date hereof. This Agreement and the Warrant
Amendment when duly executed and delivered in accordance with their terms,
constitute the legal, valid and binding obligations of the Holder, enforceable
against it in accordance with their terms, except as such enforceability may be
limited by general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4. Miscellaneous.

 

(a) Entire Agreement; Amendment; Waiver. This Agreement contains the entire
agreement between the Parties regarding the subject matter hereof and supersedes
all prior agreements or understandings between the Parties with respect thereto.
This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms and conditions hereof may be waived, only by a written
instrument signed by all Parties, or, in the case of a waiver, by the Party
waiving compliance. Except as set forth herein, the terms of the Purchase
Agreement and Warrant remain in full force and effect.

 

(b) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

(c) Article IX of the Purchase Agreement is incorporated herein by this
reference and made a part hereof with respect to this Agreement.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above.

 

  Conversion Labs, Inc.         By: /s/ Justin Schreiber   Name: Justin
Schreiber   Title: Chief Executive Officer

 

  Alpha Capital Anstalt         By:     Name:     Title:  

 

[Signature Page of Note Repayment and Warrant Amendment Agreement]

 

   

 

 

EXHIBIT A

 

WIRE INSTRUCTIONS

 



   

 

